Citation Nr: 0105562	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  99-25 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than July 31, 1998, 
for the assignment of a 10 percent disability evaluation for 
residuals of a stress fracture of the left foot.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from April to October 
1995.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  


FINDINGS OF FACT

1.  On July 31, 1998, VA received the appellant's claim of 
entitlement to an increased disability evaluation for his 
left foot disability.  

2.  In August 1999, the RO increased the disability 
evaluation for residuals of a stress fracture of the left 
foot to the 10 percent level, effective from July 31, 1998.  

3.  There is no evidence of record to establish that the left 
foot underwent an increase in disability prior to July 31, 
1998.  


CONCLUSION OF LAW

The assignment of an effective date earlier than July 31, 
1998, for the grant of a 10 percent rating for residuals of a 
stress fracture of the left foot is not warranted.  38 
U.S.C.A. §§ 1155, 5110(a) (West 1991); 38 C.F.R. §§ 3.400, 
4.71a, Diagnostic Code 5284 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that the appellant was awarded service 
connection for residuals of a stress fracture of the left 
foot in August 1996.  A noncompensable disability evaluation 
was assigned effective from October 7, 1995.  The appellant 
was notified of this decision in August 1996 and he did not 
disagree with the noncompensable evaluation assigned.  
Accordingly, the August 1996 decision became final for 
effective date purposes.  See 38 C.F.R. § 3.104(a) (1996).  

In July 1998, the appellant submitted a claim of entitlement 
to an increased evaluation for his left foot disability 
"based on current medical evid[ence] at PVAMC [Philadelphia 
VA Medical Center]."  

In November 1998, a VA examination was conducted.  The 
appellant reported that he experienced pain in the medial 
aspect of his foot when he over-exerted himself.  He also 
indicated that he had painful calluses on the balls of his 
foot.  On physical examination with the appellant in weight-
bearing position, there was a mild degree of pes planus.  
There was a hallux valgus of approximately 40 degrees at the 
left metatarsophalangeal joint.  There were multiple calluses 
on the ball of his foot that were non-tender.  However, there 
was minimal tenderness present in the medial aspect of the 
foot while in a standing position.  The pertinent diagnostic 
impression was mild pes planus with hallux valgus with 
evidence of callosities on the ball of the left foot.  

The appellant subsequently underwent a left Austin 
bunionectomy, 2nd and 5th toe arthroplasty with derotation of 
the toe and skin.  Follow-up routine examination in December 
1998 revealed that the surgical changes involving the first 
metatarsal and the second interphalangeal joint and fifth 
proximal interphalangeal joint were in good alignment with 
regeneration.  

In August 1999, the RO increased the appellant's disability 
evaluation for residuals of a left foot stress fracture to 
the 10 percent level, effective July 31, 1998, and assigned a 
temporary total disability evaluation effective from November 
13, 1998, based on the above-noted surgery.  The disability 
evaluation was returned to the 10 percent level, effective 
from January 1, 1999.  

Pursuant to 38 C.F.R. § 3.400(o), the effective date for a 
rating assigned pursuant to a claim for an increase will 
generally be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  However, 38 C.F.R. § 
3.400(o)(2) further provides that for disability 
compensation, the effective date will be the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date; otherwise, it will be the date of 
receipt of the claim.  

As noted above, service connection was granted by the RO in 
August 1996.  A noncompensable rating was assigned at that 
time, and the appellant did not appeal that decision.  
Accordingly, in the absence of clear and unmistakable error, 
which has not been raised by the appellant and is not at 
issue in this case, that decision is final for effective date 
purposes.  See 38 C.F.R. §§ 3.105, 3.400(k) (2000).  Because 
the appellant submitted his claim for an increase on July 31, 
1998, the earliest available effective date in this case 
would be July 31, 1997, or within the 12 months immediately 
preceding the date of receipt of his claim by VA if it is 
factually ascertainable that an increase in disability had 
occurred prior to or within that time period.  

The Board has carefully examined the evidence of record to 
determine whether an increase in left foot disability is 
factually ascertainable prior to July 31, 1998.  Although the 
appellant was seen on a regular basis for his left foot 
disability, there is no medical evidence within the time 
period in question to establish the presence of a moderate 
foot disability warranting a 10 percent evaluation under 
Diagnostic Code 5284.  Nor is there any evidence of symptoms 
analogous to a moderate flatfoot with the weight-bearing line 
over or medial to the great toe, inward bowing of the tendo-
Achilles and moderate pain on use of the foot, claw foot or 
severe hallux valgus attributable to the service-connected 
residuals of a stress fracture such as to warrant a 
compensable evaluation under diagnostic codes 5276, 5278, and 
5280.  

In the absence of evidence demonstrating the presence of a 
moderate foot disability or to meet the other potentially 
applicable criteria noted above prior to July 31, 1998, the 
Board finds no basis for the assignment of an earlier 
effective date.  In reaching this conclusion, the appellant's 
statements and contentions have been considered.  However, 
the regulatory criteria governing the assignment of effective 
dates are very specific.  When viewed in light of these 
requirements, the appellant's assertions alone, without 
objective corroboration, are deemed to be inadequate to serve 
as the basis for the grant of an earlier effective.  

Accordingly, an effective date earlier than July 31, 1998, 
for the assignment of a 10 percent disability evaluation for 
residuals of a stress fracture of the left foot is not 
warranted.  


ORDER

An effective date earlier than July 31, 1998, for the 
assignment of a 10 percent evaluation for residuals of a 
stress fracture of the left foot is denied.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals



 

